               Case: 20-11883       Doc: 54    Filed: 10/08/20      Page: 1 of 5



Dated: October 8, 2020

The following is ORDERED:




               IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

IN RE: Kenneth R. Payne and                        )
            And Stephanie L. Payne,                )         Case No. 20-11883 SAH
                                                   )         Chapter 12
                      Debtor.                      )

                 AGREED ORDER CONFIRMING CHAPTER 12 PLAN

       THIS MATTER comes before the court based on Debtors proposed Chapter 12

Bankruptcy Plan filed August 28, 2020, Document #32.     The plan or a summary of the plan was

transmitted to creditors pursuant to Bankruptcy Rule 3015.

       THE COURT FINDS, based upon representation of counsel, that the plan meets the

requirements of 11 U.S.C. § 1225 (A).

1) All notice and confirmation requirements pursuant to 11 U.S.C. § 1225(a) have been satisfied.
               Case: 20-11883        Doc: 54     Filed: 10/08/20       Page: 2 of 5




2) Since the filing of this bankruptcy, the debtor has not been required by a judicial or

   administrative order, or by statute to pay any domestic support obligation as defined in 11

   U.S.C. §101(14A);

3) All secured creditor stands in agreement for confirmation of the Plan at issue with the following

   changes:

     A. BANK OF COMMERCE

         1. Pursuant to “Agreed Order Resolving Objection of Bank of Commerce to Debtors’
            First Chapter 12 Plan”, entered on October 7, 2020, [Doc. 49]. The terms and
            conditions of said Order are incorporated herein by reference and made a part hereof
            for all purposes.
         2. Interest on debt shall accrue at 12% until confirmation.
         3. The Debt of $77,450.00 on property retained by Debtor shall be paid to the Bank
            $9,312.69 semi-annually for a period of five (5) years beginning on April 1, 2021,
            and on October 1, 2021, and every April 1 and October 1 thereafter at an interest rate
            of 7.0% until paid in full. The Allowed Claims shall be paid in full no later than
            October 1, 2025.
         4. Pursuant to the “Agreed Order Regarding Creditor Bank of Commerce’s and
            Debtors’ Amended Joint Motion for Valuation, Brief in Support, and Notice of
            Opportunity for Hearing”, entered on September 11, 2020 [Doc. 40] and the “Agreed
            Order Resolving Objection of Bank of Commerce to Debtors’ First Chapter 12 Plan”,
            entered on October 7, 2020, [Doc. 49], the Bank of Commerce is allowed an
            unsecured claim in the amount of $145,629.33. The unsecured claim shall be paid
            pro rata based on the Debtors’ disposable income pursuant to the Plan.

     B. FORD MOTOR CREDIT COMPANY, LLC

         1. Pursuant to “Agreed Order Resolving Objection of Ford Motor Credit Company,
            LLC to Debtors’ First Chapter 12 Plan”, filed October 7, 2020, [Doc. 50].
         2. Payment Due of $2850.86 at Confirmation.
         3. Pursuant to the current contract, Ford Motor Credit Company, LLC shall be paid
            semi-annually starting April 1, 2021 at an interest rate of 7.7% until paid in full.
            The Payment shall be $3,456.80.

4) All Trustee Payments payable to:
       Lonnie D. Eck, Chapter 12 Standing Trustee
       PO Box 2038
       Tulsa OK 74101-2038



                                                                                                   2
               Case: 20-11883        Doc: 54     Filed: 10/08/20      Page: 3 of 5




5) The plan is hereby confirmed, the term of the plan shall be three years starting at the
   confirmation date of October 8, 2020 and lasting until October 8, 2023.

6) Payment Summary Attached.

       WHEREFORE Debtors Chapter 12 Plan filed is hereby confirmed.

       IT IS SO ORDERED.

                                                   ###




                                                                                             3
              Case: 20-11883       Doc: 54   Filed: 10/08/20   Page: 4 of 5




APPROVED:

/s/ Joey D. Schmidt        10/7/20
Joey D. Schmidt, OBA #11507
Central Law Office, P.C.
P.O. Box 720633
Norman, OK 73070
(405)329-5777 Fax: (405)329-3841




/s/ Lonnie D. Eck
Lonnie D. Eck
Standing Chapter 12 Trustee
PO Box 2038
Tulsa OK 74101-2038
 Tel.: (918) 599-9901 Fax: (918) 587-0364
 leck@eckchapter13.com




/s/ Roger D. Everett
Roger D. Everett
Everett, P.C.
508 W Vandament, Ste 300
Yukon, OK 73099
(405) 350-0990 Fax: (405)350-0991
rdelaw@juno.com
Attorney for Credit, Ford Motor Credit Company, LLC


/s/ Brock Z. Pittman          10/7/20
Brock Z. Pittman, OBA #32853
Christensen Law Group, P.L.L.C.
The Parkway Building
3401 N.W. 63rd Street, Suite 600
Oklahoma City, OK 73116
(405) 232-2020 Fax: (405)228-1113
brock@christensenlawgroup.com
Attorney for Creditor, Bank of Commerce




                                                                              4
                Case: 20-11883         Doc: 54          Filed: 10/08/20          Page: 5 of 5




                                   “SUMMARY
                                       OF PAYMENTS”
                         FINAL PAYMENT DUE OCTOBER 8, 2023

KENNY AND STEPHANIE PAYNE                                             Case No. 20-11883 SAH
211 N 7TH
MOUNTAIN VIEW, OK 73062

           CLAIMANT                           AMOUNT OF                 FREQUENCY            DATE OF PAYMENT
                                               PAYMENT


                                                                       Semi -Annual          April 1, 2021 and continuing
BANK OF COMMERCE                    $9,312.69                                                semi-annually thereafter until
328 E 4TH                                                                                    paid in full.
CARNEGIE OK 73015

Ford Motor Credit Company LLC
                                                                       At Confirmation       One Time Payment.
Dept 55953 Box 55000                Payment 1: $2,850.86
Dearborn MI 48255                                                                            April 1, 2021 and continuing
                                                                       Semi-Annual
                                    Payment 2: $3,456.80                                     semi-annually thereafter until
                                                                                             paid in full.

Bancfirst
                                                                       Annual                April 1, 2021 and continuing
PO Box 70                           $6,009.00
                                                                                             annually thereafter until paid in
Hobart, OK 73651                                                                             full.


Fifth Third Bank, N.A.
                                                                       Monthly               One month from confirmation
1830 East Paris S.E., MS #RSCB3E    $446.34                                                  and continuing annually
Grand Rapids, MI 49546                                                                       thereafter until paid in full.

Central Law Office PC               $1,666.67                          Annual                One year from confirmation
                                                                                             and continuing annually
PO Box 720633
                                                                                             thereafter until paid in full.
Norman OK 73070

Liquidation value                   $3,791.00                          Annual                April 1, 2021 and continuing
                                                                                             annually thereafter for 2
                                                                                             additional payments.

                                    Percentage set by the Attorney     At the time of each   To be determined.
                                    General,
                                           (a)pursuant
                                                     ' to 28 U.S.C.    payment is made.
                                    Sections 586(e), which is
                                    effective on the date of the
                                           F
                                    Payment.
                                          e
                                          e
Disposable Income                   $0                                 Annual                One year from confirmation
                                    (Inclusive of Trustee’s fees)                            and continuing annually
                                                                                             thereafter for 2 additional
                                                                                             payments.
